Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-14 and 17-20 are pending in the present application with claims 1, 11, and 17 being independent, per the preliminary amendment dated May 20, 2021.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 8 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,923,232. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-14, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9, 10, 17-21, 25, and 26 of U.S. Patent No. 10,923,232.  Although the claims at issue are not identical, they are not patentably distinct from each other.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-14, and 17-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 

Subject Matter Eligibility Criteria - Step 1:
Claims 1-7 and 9-14 are directed to a method (i.e., a process) and claims 17-20 are directed to a system (i.e., a machine).  Accordingly, claims 1-7, 9-14, and 17-20 are all within at least one of the four statutory categories.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).

Representative independent claim 17 includes limitations that recite at least one abstract idea.  Specifically, independent claim 17 recites:
	A system for improving the speed of determining a health risk profile associated with a patient, comprising: 
	a processor; and
	a non-transient computer readable medium including instructions for performing the following:
retrieving patient medical information about the patient, wherein the patient medical information is an uncoded natural language expression in a first language; 
comparing the patient medical information with records in a first database, the first database including a plurality of records, wherein at least one record in the first database has unique preselected medical information and a first predetermined code associated with the preselected medical information, and wherein the preselected medical information is also an uncoded natural language expression in the first language; 
determining if the patient medical information matches one of the records in the first database by comparing the patient medical information with the preselected medical information of the records in the first database; 
if the patient medical information matches the preselected medical information, performing a first data conversion procedure in a first location in a first geographic region by immediately assigning the first predetermined code associated with the preselected medical information to the patient medical information; and 
if the patient medical information fails to match any record in the first database, performing a second data conversion procedure more slowly than the first data conversion procedure by sending the patient medical information to a translation resource in a second location in a second geographic region remote from the first geographic region, and receiving translated patient medical information from the translation resource, wherein the translated patient medical information is in a second language; sending the translated patient medical information to a coding resource; and receiving, from the coding resource, a second predetermined code associated with the patient medical information;
determining a health risk profile for the patient using one of the first predetermined code and the second predetermined code;
wherein the non-transient computer readable medium further includes instructions for making a determination of a level of confidence that the patient medical information matches the preselected medical information;
wherein the non-transient computer readable medium further includes instructions for determining if the patient medical information matches one of the records in the first database is performed by determining whether the level of confidence exceed a first predetermined threshold.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because comparing patient medical information to records to determine whether it matches preselected medical information of the records, performing a “first data conversion procedure” by assigning a code to the patient medical information if there is a match, performing a “second data conversion procedure” more slowly than the first data conversion procedure to obtain translated patient information and a corresponding second code, determining a health risk profile based on one of the codes, making a determination of a level of confidence that the patient medical information matches the preselected medical information, and determining if the patient medical information matches one of the records in the first database is performed by determining whether the level of confidence exceed a first predetermined threshold amounts to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be performed in the human mind (e.g., with pen and paper).
For example, a physician can mentally compare medical information with information, such as symptoms, diagnoses, codes and/or indices to determine whether a match exists.  If a match exists, the physician can then then assign a code.  If the match does not exist, another person could translate the non-matched information and then the physician could assign a code to the translated information.  Thereafter, the physician could determine some “health risk profile” (e.g., “high” risk, “low” risk, etc.) based on the code(s).  Furthermore, the physician could also practically determine their level of confidence that the patient medical information matches the preselected medical information (e.g., high, medium, or low confidence), and determine whether the level of confidence exceed a first predetermined threshold (e.g., higher than medium confidence) to determine if the patient medical information matches one of the records in the first database.
Thus, the claims are directed to mental processes that can, at the claimed high level of generality, be practically performed in the human mind.  That the non-matched information is sent to the translation resource in a second geographic region different from the first geographic region in which the matching occurs does not take the present claims out of the “mental processes” abstract idea category because such limitations do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)).  Furthermore, the steps of using the device processor to send the patient medical information to and receive translated information from a translation resource in another geographic region merely amounts to instructions to apply the above-noted at least one abstract idea (MPEP 2106.05(f))
	Additionally or alternatively, the process of reviewing patient medical information such as doctor’s notes, determining that one or more portions of the notes need translating, and coordinating with another person in another geographic region to obtain a translation amounts managing relations between people and thus “certain methods of organizing human activities.”
The Examiner takes similar positions with respect to how the second data conversion procedure in independent claim 11 calling for sending the patient medical information to a coding resource in a second geographic region (i.e., rather than a translation resource as in independent claims 1 and 17).
Accordingly, the claim recites at least one abstract idea.
Furthermore, dependent claims 5, 7, 9, and 10 recite various steps (e.g., performing assessments, assigning a first health risk index to the patient medical information and determining a health risk profile if the confidence level exceeds a higher second predetermined threshold, producing “follow-ups,” tracking patient actions, etc.) that can also be practically performed in the mind (e.g., with pen and paper) at the claimed high level of generality and thus also recite at least one abstract idea.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements such as merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A system for improving the speed of determining a health risk profile associated with a patient, comprising: 
	a processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); and
	a non-transient computer readable medium including instructions for performing the following (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)): 
retrieving patient medical information about the patient, wherein the patient medical information is an uncoded natural language expression in a first language (extra-solution activity as noted below, see MPEP § 2106.05(g)); 
comparing the patient medical information with records in a first database, the first database including a plurality of records (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), wherein at least one record in the first database has unique preselected medical information and a first predetermined code associated with the preselected medical information, and wherein the preselected medical information is also an uncoded natural language expression in the first language; 
determining if the patient medical information matches one of the records in the first database by comparing the patient medical information with the preselected medical information of the records in the first database; 
if the patient medical information matches the preselected medical information, performing a first data conversion procedure in a first location in a first geographic region (mere field of use limitation as noted below, see MPEP § 2106.05(h)) by immediately assigning the first predetermined code associated with the preselected medical information to the patient medical information; and 
if the patient medical information fails to match any record in the first database, performing a second data conversion procedure more slowly than the first data conversion procedure by sending the patient medical information to a translation resource, and receiving translated patient medical information from the translation resource in a second location in a second geographic region (mere field of use limitation as noted below, see MPEP § 2106.05(h)), wherein the translated patient medical information is in a second language; sending the translated patient medical information to a coding resource; and receiving, from the coding resource, a second predetermined code associated with the patient medical information; 
determining a health risk profile for the patient using one of the first predetermined code and the second predetermined code;
wherein the non-transient computer readable medium further includes instructions for making a determination of a level of confidence that the patient medical information matches the preselected medical information;
wherein the non-transient computer readable medium further includes instructions for determining if the patient medical information matches one of the records in the first database is performed by determining whether the level of confidence exceed a first predetermined threshold.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations directed to retrieving patient medical information in an uncoded natural language expression in a first language about the patient, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitations directed to the processor, CRM, and database with records, the Examiner submits that these limitations amount to merely using a computer to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the non-matched information being sent to the translation resource in a second geographic region different from the first geographic region in which the matching occurs, these limitations do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).  Furthermore, the steps of using the device processor to send the patient medical information to and receive translated information from a translation resource in another geographic region merely amounts to instructions to apply the above-noted at least one abstract idea (MPEP 2106.05(f))
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).
For these reasons, representative independent claim 17 and analogous independent claims 1 and 11 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 17 and analogous independent claims 1 and 11 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2, 3, 12, 13, 18, and 19: These claims specify specific types of codes and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Claims 4, 6, 14, and 20: These claims call for updating the first database which merely adds insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 17 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations directed to the processor, CRM, and database with records, the Examiner submits that these limitations amount to merely using a computer to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the non-matched information being sent to the translation resource in a second geographic region different from the first geographic region in which the matching occurs, these limitations do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).  Furthermore, the steps of using the device processor to send the patient medical information to and receive translated information from a translation resource in another geographic region merely amounts to instructions to apply the above-noted at least one abstract idea (MPEP 2106.05(f))
Regarding the additional limitation of receiving patient medical information and updating database which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner further submits that such steps are not unconventional as they merely consist of storing data in memory and receiving/transmitting data over a network.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-7, 9-14, and 17-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,915,254 to Heinze et al. (“Heinze ‘254”) in view of U.S. Patent App. Pub. No. 2012/0136646 to Kraenzel et al. (“Kraenzel”), U.S. Patent App. Pub. No. 2018/0374581 to Berrinqer et al (“Berrinqer”), and U.S. Patent No. 7,555,425 to Oon (“Oon”):
Regarding claim 1, Heinze '254 discloses a method for improving the speed (col. 21, lines 32-35 discuss a dynamic programming algorithm that offers a 10x processing speed improvement over a standard formula) of determining a health risk profile associated with a patient (col. 17, lines 11-12 discuss how CPT level of services codes can be based on risk based on the medical condition of the patient) comprising the steps of:
using a device processor to execute instructions stored on a non-transitory computer readable medium (NLP engine 60 in Figure 1 conducts computer natural language processing as noted at column 1, line 12 which necessarily uses a device processor to execute instructions on a non-transitory computer readable medium) to perform the following steps:
retrieving patient medical information about the patient (“patient medical information” is notes from physician at col. 3, line 63 to col 4, line 2 and is read by NLP engine at col 4, line 6-18), wherein the patient medical information is an uncoded natural language expression in a first language (col 3, line 63 to col 4, line 2 discusses how physician notes are uncoded, where natural language expression is in a first language);
comparing the patient medical information (col 4, line 43-45 and col 4, line 56-60 discuss matching of data to vectors which necessarily requires comparing) with records in a first database (knowledge based vectors (“records”) stored in a database at col 4, lines 43-45 and matched with physician’s notes acquired by the NLP engine at col 4, lines 43-45 and col 4, lines 56-60), the first database including a plurality of records (the knowledge based vectors stored in database contain a plurality of records in that information is associated with codes at col 5, lines 5-7) wherein at least one record in the first database has unique preselected medical information (col. 17, lines 39-45 discuss several databases that codify certain medical knowledge and include anatomy, drugs, and microbiology databases, ICD/International Classification of Diseases and CPT/Current Procedural Terminology databases) and a first predetermined code associated with the preselected medical information (col. 17, lines 39-45 discuss several databases that codify certain medical knowledge; ICD and CPT databases), and wherein the preselected medical information is also an uncoded natural language expression in the first language (col. 7, lines 7-15 note how the NLP Engine polls the processed records (patient information) and reads them; NLP engine includes a set of knowledge vectors that broadly define the language of the entire set of diagnoses that can be coded (“an uncoded natural language expression in the first language”);
	determining if the patient medical information matches one of the records in the first database by comparing the patient medical information with the preselected medical information of the records in the first database (col. 4, lines 43-62 and col. 7, lines 5-16 discuss matching and processing records as discussed previously which thus includes determining of the patient data matches one of the records in the “first database” by comparing the patient data with the “preselected medical information” of the records);
	if the patient medical information matches the preselected medical information (again, as noted at col. 4, lines 43-62, “sentences are matched ... against knowledge-based vectors stored in a database”), performing a first data conversion procedure in a first location in a first geographic region by immediately assigning the first predetermined code associated with the preselected medical information to the patient medical information (col. 2, lines 53-60; col. 4, lines 56-62; col. 7, lines 5-11; col. 12, lines 57-58; and col. 20, line 57 through col. 21, line 2 discuss mapping/assigning codes to the patient data upon a match with a vector (necessarily with the “preselected medical information” of the vector/record); this necessarily amounts to a “first data conversion procedure” that “immediately [assigns] the first predetermined code associated with the preselected medical information to the patient medical information”; moreover, this process necessarily occurs “in a first location in a first geographic region”)
if the patient medical information fails to match any record in the first database, performing a second data conversion procedure more slowly than the first data conversion procedure by sending the patient medical information to a translation resource in a second location... and receiving translated patient medical information from the translation resource, wherein the translated patient medical information is in a second language (col. 7, lines 27-34 discusses a processing protocol if the patient medical information fails to match any record (any of the “preselected medical information”) in the first database; namely, sending a particular record needing processing to a quality assurance staff member (“translation resource”) working at host CRW 85 (resource in a “second location”) who edits the record (“translated patient medical information”) whereupon the edited/translated patient medical information is forwarded back to the master database 70; the process of editing the record is a “second data conversion procedure” because it still corresponds to the original parsed patient information albeit in a different format/structure/etc. (as it was edited), where the pre-edited version of the record is in a “first language” (first structure/format) and the post-edited version of the record is in a “second language” (second structure/format)); still further, as the “first data conversion procedure” involves immediately assigning/mapping a code to a particular portion of patient data while the “second data conversion procedure” involves sending the information to a translation resource, waiting for the editing, receiving back the edited information, etc., then the “second data conversion procedure” occurs more slowly than the “first data conversion procedure”; notwithstanding that col. 21, lines 32-35 discloses how the dynamic programming algorithm (the “first data conversion procedure”) offers a more than 10x improvement processing speed over an iterative approach using the “standard” formula for conversion modules); sending the translated patient medical information to a coding resource (col. 7, lines 33-34 notes that follow-up medical coding processing is performed on the edited/translated record while col. 3, lines 54-56 notes that a client is a billing company or billing department for which medical coding of physician notes is being performed and col. 30, line 66 through col. 7, line 16 notes that the NLP engine 60 conducts the medical coding processing and is thus a “coding resource”; still further, as the NLP engine 60 would have to acquire the “translated patient medical information” to perform the follow up processing, then the “translated patient medical information” would have to be sent to the NLP engine/coding resource); and receiving, from the coding resource, a second predetermined code associated with the patient medical information (col. 23, line 61 through col. 24, line 4 discuss providing both ICD9 and CPT codes (“second predetermined code”); 
...
...
...
However, Heinze ‘254 appears to be silent regarding the translation resource being in a second location in a second geographic region remote from the first geographic region.
Nevertheless, Kraenzel teaches that it was known in the healthcare informatics art that upon determining that particular text cannot be interpreted/translated by a translation engine 306 ([0070], where the translation engine is necessarily located in a first location in a first geographical location), to send the text to a human agent (“translation resource”) for editing/revision of the text ([0076]) via interface 327 ([0074]), where the human agent can be located anywhere in the world ([0072]), which by virtue of being located anywhere in the world, would be located in a second geographical location remote from the first geographical region.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have sent the information to a translation resource in a second location in a second geographic region remote from the first geographic region in the system of Heinze ‘254 as taught by Kraenzel to be able to take advantage of improved access to translation resources in different geographic regions and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Still further, while Heinze ‘254 suggests considering risk (col 16, In 28-33; col 17, In 10-11; col 17, In 30-35), Heinze '254 appears to not explicitly disclose determining a health risk profile for the patient using one of the first predetermined code and the second predetermined code.
	Nevertheless, Berringer teaches that it was old and well known in the art of processing medical information, before the effective filing date of the claimed invention, to determine a health risk profile for the patient using one of the first predetermined code and the second predetermined code (ICD code and/or programming code used to determine health risk profile para [0058], [0094]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the ICD code of Heinz ‘254 to determine a health risk profile as taught by Berringer for determining whether there is a risk to the patient’s health thereby facilitating patient treatment options and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Furthermore, the Heinze ‘254/Kraenzel/Berringer combination does not appear to explicitly disclose making a determination of a level of confidence that the patient medical information matches the preselected medical information; wherein determining if the patient medical information matches one of the records in the first database is performed by determining whether the level of confidence exceeds a first predetermined threshold.
	Nevertheless, Oon teaches that it was old and well known in the art of processing medical information to make a determination of a level of confidence that the patient medical information matches preselected medical information (“system-rated confidence levels representing the match between a code and correspondence,” see Abstract).  As noted in the Abstract, the confidence level is provided as a percentage; therefore, a specific percentage can be set as a threshold or a percentage above 0 indicates matches.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Heinze ‘254/Kraenzel/Berringer combination to make a determination of a level of confidence that the patient medical information matches the preselected medical information such that determining if the patient medical information matches one of the records in the first database is performed by determining whether the level of confidence exceeds some first predetermined threshold as taught by Oon to advantageously indicate the success in parsing natural language for important medical data processing and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 2, the Heinze ‘254/Kraenzel/Berringer/Oon combination discloses the method of claim 1, further including wherein the first predetermined code is a diagnosis code (Heinze ‘254 - col. 24, line 14 notes specificity for diagnosis and procedure codes).

Regarding claim 3, the Heinze ‘254/Kraenzel/Berringer/Oon combination discloses the method of claim 1, further including wherein the first predetermined code is a procedure code (Heinze ‘254 - col. 24, line 14 notes specificity for diagnosis and procedure codes).

Regarding claim 4, the Heinze ‘254/Kraenzel/Berringer/Oon combination discloses the method of claim 1, further including updating the first database to include a record of an association between the second predetermined code and the patient medical information (Heinze ‘254 - col. 6, line 51-col. 7, line 16 discuss updated or addendum records together are re-inserted in the Master Transaction database as one record; medical coding algorithms to generate processed records; an “association” between the second code and the patient information is thus necessarily included in the first database).

Regarding claim 5, the Heinze ‘254/Kraenzel/Berringer/Oon combination discloses the method of claim 1, further including performing an assessment to verify the accuracy of at least one of the translated patient medical information from the translation resource and the second predetermined code associated with the patient medical information (Heinze ‘254 - col. 23, line 53 through col. 24, line 23 discusses processing for industry coding standards enforces the published coding regulations to produce a finished set of diagnosis, procedure and EM level codes; the rules applied here enforce constraints (verify accuracy) of code co-occurrence, specificity, and ordering; individual ICD9 codes have constraints that include or exclude certain other ICD9 codes).

Regarding claim 6, the Heinze ‘254/Kraenzel/Berringer/Oon combination discloses the method of claim 1, further including using results of the assessment to update the first database (Heinze ‘254 - col. 6, lines 51-60 discusses how the master transaction database creates an internal result set of records, retrieves those records, it attempts to put certain partial, updated or addendum records together or reinsert them in the master transaction database as one record).

Regarding claim 17, Heinze '254 discloses a system for improving the speed (col. 21, lines 32-35 discuss a dynamic programming algorithm that offers a 10x processing speed improvement over a standard formula) of determining a health risk profile associated with a patient (col. 17, lines 11-12 discuss how CPT level of services codes can be based on risk based on the medical condition of the patient) comprising:
	a processor; and 
	a non-transient computer readable medium including instructions for performing the following steps (Heinze ‘254 - column 3, lines 50-53 note that the invention can be implemented on a computer which includes a processor and a non-transient computer readable medium (e.g., memory) including instructions for performing steps).
	The remaining limitations of claim 17 are rejected in view of the Heinze ‘254/Kraenzel/Berringer/Oon combination as discussed above in relation to claims 1
	
Claims 18-20 are rejected in view of the Heinze ‘254/Kraenzel/Berringer/Oon combination as discussed above in relation to claims 2-4.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,915,254 to Heinze et al. (“Heinze ‘254”) in view of U.S. Patent App. Pub. No. 2012/0136646 to Kraenzel et al. (“Kraenzel”), U.S. Patent App. Pub. No. 2018/0374581 to Berrinqer et al (“Berrinqer”), and U.S. Patent No. 7,555,425 to Oon (“Oon”) as applied to claim 1 above, and further in view of U.S. Patent No. 10,042,979 to Moore et al. (“Moore”) and U.S. Patent No. 7,945,462 to Goral (“Goral”):
	Regarding claim 7, the Heinze ‘254/Kraenzel/Berringer/Oon combination discloses the method of claim 1 but appears to be silent regarding wherein, if the level of confidence exceeds a second predetermined threshold that is higher than the first predetermined threshold, the method further includes performing a third data conversion procedure by immediately assigning a first health risk index associated with the preselected medical information to the patient medical information; and determining a health risk profile for the patient using the first health risk index.
However, Moore teaches (col 28, line 57-65) that it was old and well known in the art of processing medical information to take various actions according to different threshold levels (which would include a “first predetermined threshold” and a higher “second predetermined threshold”) while Goral teaches (col. 10, lines 12-41) that it was old and well known in the art of processing medical information to associate risk classes (“health risk index”) with diagnostic codes and determine an overall medical risk class (“health risk profile”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the Heinze ‘254/Kraenzel/Berringer/Oon combination to compare the level of confidence to a higher second threshold level, as taught by Moore, to trigger a “third data conversion procedure” whereby a “first health risk index” associated with the preselected medical information is assigned to the patient medical information and then determine a health risk profile for the patient using the first health risk index as taught by Goral. The motivation would have been to obtain a relative indication of the patient’s health for purposes of assessing a patient’s overall health picture but limited to situations in which the parsed medical information (“patient medical information”) is reliable and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,915,254 to Heinze et al. (“Heinze ‘254”) in view of U.S. Patent App. Pub. No. 2012/0136646 to Kraenzel et al. (“Kraenzel”), U.S. Patent App. Pub. No. 2018/0374581 to Berrinqer et al (“Berrinqer”), and U.S. Patent No. 7,555,425 to Oon (“Oon”) as applied to claim 1 above, and further in view of U.S. Patent No.  8,056,118 to Piliouras (“Piliouras”):
	Regarding claim 9, the Heinze ‘254/Kraenzel/Berringer/Oon combination discloses the method of claim 1 but appears to be silent regarding producing an automated follow-up with a patient based on the health risk profile.
Nevertheless, Piliouras teaches (col 43, lines 51-58) that it was known in the art of processing medical information, before the effective filing date of the claimed invention, to produce an automated follow-up with a patient based on the health risk profile (follow-up as a result of health risk in profile is automatic).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an automated follow-up based on a health risk profile, as taught by Piliouras, in the system of the Heinze ‘254/Kraenzel/Berringer/Oon combination to ensure the patient’s safety and good health upon discovery of a health risk and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,915,254 to Heinze et al. (“Heinze ‘254”) in view of U.S. Patent App. Pub. No. 2012/0136646 to Kraenzel et al. (“Kraenzel”), U.S. Patent App. Pub. No. 2018/0374581 to Berrinqer et al (“Berrinqer”), and U.S. Patent No. 7,555,425 to Oon (“Oon”) as applied to claims 1 and 17 above, and further in view of U.S. Patent App. Pub. No. 2013/0226608 to Di Lascia et al. (“Di Lascia”):
	Regarding claim 10, the Heinze ‘254/Kraenzel/Berringer/Oon combination discloses the method of claim 1 but appears to be silent regarding tracking actions of a patient following an office visit and providing the patient with action-based rewards for future healthcare.
Nevertheless, Di Lascia teaches that it was old and well known in the art of processing medical information, before the effective filing date of the claimed invention, to track actions of a patient following an office visit ([0077] notes that patient outcomes will be tracked for up to one year after hospitalization Data points will be obtained including medication abandonment and compliance, follow-up visits, education participation and testing scores, and hospital readmissions) and provide the patient with action-based rewards for future healthcare ([0119] discusses making an office visit, buying healthy food options, exercising at a gym, if the activity has been performed, then the platform awards points to the patient through the points program).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to track the patient and provide a reward, as taught by Di Lascia, in the system of the Heinze ‘254/Kraenzel/Berringer/Oon combination for identifying, monitoring, influencing and rewarding positive healthcare behavior that limits future health risks and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,915,254 to Heinze et al. (“Heinze ‘254”) in view of U.S. Patent No. 7,945,462 to Goral (“Goral”), U.S. Patent No. 7,555,425 to Oon (“Oon”), U.S. Patent App. Pub. No. 2012/0136646 to Kraenzel et al. (“Kraenzel”), and U.S. Patent App. Pub. No. 2018/0374581 to Berrinqer et al (“Berrinqer”):
Regarding claim 11, Heinze '254 discloses a method for determining a health risk profile associated with a patient (col. 17, lines 11-12 discuss how CPT level of services codes can be based on risk based on the medical condition of the patient) comprising the steps of:
using a device processor to execute instructions stored on a non-transitory computer readable medium (NLP engine 60 in Figure 1 conducts computer natural language processing as noted at column 1, line 12 which necessarily uses a device processor to execute instructions on a non-transitory computer readable medium) to perform the following steps:
retrieving patient medical information about the patient (“patient medical information” is notes from physician at col. 3, line 63 to col 4, line 2 and is read by NLP engine at col 4, line 6-18), wherein the patient medical information is an uncoded natural language expression in a first language (col 3, line 63 to col 4, line 2 discusses how physician notes are uncoded, where natural language expression is in a first language);
comparing the patient medical information (col 4, line 43-45 and col 4, line 56-60 discuss matching of data to vectors which necessarily requires comparing) with records in a first database (knowledge based vectors (“records”) stored in a database at col 4, lines 43-45 and matched with physician’s notes acquired by the NLP engine at col 4, lines 43-45 and col 4, lines 56-60), the first database including a plurality of records (the knowledge based vectors stored in database contain a plurality of records in that information is associated with codes at col 5, lines 5-7) wherein at least one record in the first database has unique preselected medical information (col. 17, lines 39-45 discuss several databases that codify certain medical knowledge and include anatomy, drugs, and microbiology databases, ICD/International Classification of Diseases and CPT/Current Procedural Terminology databases) ... and wherein the preselected medical information is also an uncoded natural language expression in the first language (col. 7, lines 7-15 note how the NLP Engine polls the processed records (patient information) and reads them; NLP engine includes a set of knowledge vectors that broadly define the language of the entire set of diagnoses that can be coded (“an uncoded natural language expression in the first language”);
	determining if the patient medical information matches one of the records in the first database by comparing the patient medical information with the preselected medical information of the records in the first database (col. 2, lines 53-59; col. 4, lines 43-62; and col. 7, lines 5-16 discuss matching and processing records as discussed previously which thus includes determining of the patient data matches one of the records in the “first database” by comparing the patient data with the “preselected medical information” of the records);
	...
	if the patient medical information matches the preselected medical information (again, as noted at col. 4, lines 43-62, “sentences are matched ... against knowledge-based vectors stored in a database”), performing a first data conversion procedure in a first location in a first geographic region by immediately assigning [a code] associated with the preselected medical information to the patient medical information (col. 2, lines 53-60; col. 4, lines 56-62; col. 7, lines 5-11; col. 12, lines 57-58; and col. 20, line 57 through col. 21, line 2 discuss mapping/assigning codes to the patient data upon a match with a vector (necessarily with the “preselected medical information” of the vector/record); this necessarily amounts to a “first data conversion procedure” that “immediately [assigns] the first predetermined code associated with the preselected medical information to the patient medical information”; moreover, this process necessarily occurs “in a first location in a first geographic region”);
	if the patient medical information fails to match any record in the first database, performing a second data conversion procedure to convert the patient medical information to a predetermined code associated with the patient medical information, wherein performing the second data conversion procedure includes sending the patient medical information to a coding resource (col. 7, lines 27-34 discusses a processing protocol if the patient medical information fails to match any record in the first database; namely, sending a particular record needing processing to a quality assurance staff member working at host CRW 85 who edits the record whereupon follow-up medical coding is then performed (“converting patient medical information to a predetermined code”); furthermore, as disclosed at least at col. 30, line 66 through col. 7, line 16, the NLP engine 60 conducts the medical coding processing and is thus a “coding resource” to where the edited record would be sent for coding; still further, as the “first data conversion procedure” involves immediately assigning/mapping a code to a particular portion of patient data while the “second data conversion procedure” involves sending the information to the human editor, then sending it for the follow-up coding, then “second data conversion procedure” occurs more slowly than the “first data conversion procedure”; notwithstanding that col. 21, lines 32-35 discloses how the dynamic programming algorithm (the “first data conversion procedure”) offers a more than 10x improvement processing speed over an iterative approach using the “standard” formula for conversion modules)...; and
...
Although Heinze ‘254 teaches “couplets that associate particular diagnoses with one of five base levels of risk associated with each diagnosis” (col 17, line 32-35), Heinze ‘254 appears to be silent regarding explicitly disclosing a first health risk index associated with the preselected medical information.
Nevertheless, Goral teaches (col 10, line 29-41) that it was old and well known in the art of processing medical information, before the effective filing date of the claimed invention, for a first health risk index to be associated with preselected medical information (medical information from risk class associated with index.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heinz ‘254’s levels of risk as an index such that the “preselected medical information” in the first database is associated with a “first health risk index” to clearly convey the risk to the user with an easily understood value and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  Accordingly, the first data conversion process already disclosed by Heinze ‘254 therefore includes assigning the first health risk index associated with the matched preselected medical information to the patient medical information
Furthermore, the Heinze ‘254/Goral combination appears to be silent regarding the matching determination specifically consisting essentially of making a determination of a level of confidence that the patient medical information matches the preselected medical information and determining whether the level of confidence exceeds a first predetermined threshold.
	Nevertheless, Oon teaches that it was old and well known in the art of processing medical information, before the effective filing date of the claimed invention, to make a determination of a level of confidence that the patient medical information matches the preselected medical information (“system-rated confidence levels representing the match between a code and correspondence,” see Abstract).  Also as noted in the Abstract of Oon, the confidence level is provided as a percentage; therefore, a specific percentage can be set as a threshold or a percentage above 0 indicates matches.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Heinze ‘254/Goral combination to make a determination of a level of confidence that the patient medical information matches the preselected medical information and determining whether the confidence level exceeds a threshold as suggested by Oon to indicate the success in parsing natural language for important medical data processing and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).   
Still further, the Heinze ‘254/Goral/Oon combination appears to be silent regarding the coding resource in a second location in a second geographic region remote from the first geographic region.
Nevertheless, Kraenzel teaches that it was known in the healthcare informatics art that upon determining that particular text cannot be interpreted/translated by a translation engine 306 ([0070], where the translation engine is necessarily located in a first location in a first geographical location), to send the text to a human agent (“coding resource”) for editing/revision of the text ([0076]) via interface 327 ([0074]), where the human agent can be located anywhere in the world ([0072]), which by virtue of being located anywhere in the world, would be located in a second geographical location remote from the first geographical region.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the coding resource of the Heinze ‘254/Goral/Oon combination appears to be silent regarding the coding resource in a second location in a second geographic to have been in a second location in a second geographic location remote from the first geographic location as taught by Kraenzel to be able to take advantage of improved access to resources in different geographic regions and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).   
Finally, while the Heinze ‘254/Goral/Oon/Kraenzel combination appears to be silent regarding the coding resource in a second location in a second geographic suggests considering risk (col 16, line 28-33; col 17, line 10-11; col 17, line 30-35 of Heinze ‘254), the Heinze ‘254/Goral/Oon/Kraenzel combination appears to be silent regarding explicitly determining a health risk profile for the patient using one of the first health risk index and the predetermined code.
	Nevertheless, Berringer teaches that it was known in the healthcare informatics art to determine a health risk profile for the patient using one of the first health risk index and the predetermined code (ICD code and/or programming code used to determine health risk profile, see [0058], [0094]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the ICD code of the Heinze ‘254/Goral/Oon/Kraenzel combination to determine a health risk profile as taught by Berringer for determining whether there is a risk to the patient’s health thereby facilitating patient treatment options and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).   

Regarding claim 12, the Heinze '254/Goral/Oon/Kraenzel/Berringer combination discloses the method of claim 11, further including wherein the predetermined code is a diagnosis code (Heinze ‘254 - col. 24, line 14 notes specificity for diagnosis and procedure codes).

Regarding claim 13, the Heinze '254/Goral/Oon/Kraenzel/Berringer combination discloses the method of claim 11, further including wherein the predetermined code is a procedure code (Heinze ‘254 - col. 24, line 14 notes specificity for diagnosis and procedure codes).

Regarding claim 14, the Heinze '254/Goral/Oon/Kraenzel/Berringer combination discloses the method of claim 11, further including updating the first database to include a record of an association between the second predetermined code and the patient medical information (Heinze ‘254 - col. 6, line 51-col. 7, line 16 discuss updated or addendum records together are re-inserted in the Master Transaction database as one record; medical coding algorithms to generate processed records; an “association” between the second code and the patient information is thus necessarily included in the first database).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686